Appeal by the defendant from a judgment of the County Court, Rockland County (Kelly, J.), rendered January 29, 1997, convicting him of sodomy in the first degree, sodomy in the second degree, and sexual abuse in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress his statements to law enforcement officials.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the record of the suppression hearing does not support his contention that his statements to law enforcement officials were made in response to a false promise of leniency so as to render them involuntary (see People v Joseph, 309 AD2d 946 [2003]; People v Bush, 278 AD2d 334 [2000]; People v Harley, 174 AD2d 576 [1991]; People v Fox, 120 AD2d 949 [1986]).
The defendant’s remaining contentions are without merit. Florio, J.P., H. Miller, S. Miller and Spolzino, JJ., concur.